PER CURIAM.
Appellant seeks review of an adverse final judgment rendered in favor of appel-lee. The principal question preserved on appeal concerns the sufficiency of the evidence to establish by a preponderance thereof that the decedent consciously suffered pain between the time of the accident and his death.
In our review of the foregoing issue presented for decision, we have given due consideration to the applicable principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. Although the evidence adduced at the trial on the question involved herein is far from overwhelming, we believe it is sufficient to support the finding of the jury that it established by a preponderance of all the evidence that the decedent did consciously suffer some degree of pain prior to his death. The degree of consciousness, the amount of suffering experienced by the decedent, and the length of time he lived following the accident were questions to be properly resolved by the jury. It is not the province of this court to substitute its judgment for that of the trier of the facts. These findings will not be disturbed in the absence of a clear showing that the evidence demonstrates the conclusions reached are unsupportable and erroneous.1
The judgment appealed is accordingly affirmed.
RAWLS, Acting G. J., and WIGGIN-TON, and SPECTOR, JJ., concur.

. Old Equity Life Insurance Company v. Levenson, (Fla.App.1965) 177 So.2d 50; Stoller v. Jaffe, (Fla.App.1961) 125 So.2d 310.